This action is by appellee to recover damages for alleged negligence in the transportation of 442 head of cattle from Ft. Worth to Mt. Vernon, Tex. The negligence alleged is that of rough handling of the cattle en route. The defendant answered by denial and plea of contributory negligence. The case was tried before a jury and a verdict returned in favor of the plaintiff for $3,000. There is involved in the verdict a finding of negligence, as alleged, proximately causing injury to the cattle, and that finding of fact has support in the evidence and is here sustained.
Appellant's assignments of error Nos. 1, 2, 3, and 4 did not, we think, warrant a reversal of the judgment. But the fifth assignment of error, complaining of the amount of the verdict as excessive, should, we conclude, be sustained. In view of the record, it is thought that the jury were authorized to assess as damages the sum of $1,250.
The judgment therefore will be reversed and the cause remanded, unless the appellee files in this court within 15 days a remittitur of the sum of $1,750; in which event the judgment will be affirmed.